DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,7-20,22-25,27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hapsari et al. ( US Pat.9,125,095).
In claims 1,8,9,13,20,25,27 Hapsari et al. discloses a method of controlling measurements in a wireless communication network ( see col.1; line 65 to col.2; line 3; a 
a wireless communication device receiving control information from the wireless communication network, the control information indicating at least a first measurement configuration for channel measurements to be applied in a first connection state of the wireless communication device and a second measurement configuration for the channel measurements to be applied in a second connection state of the wireless communication device ( see fig.4; col.7; lines 48-col.8; line 15; a UE 11 ( see fig.2) operates alternatively in a connection mode ( a first connection state of the wireless device) and idle mode ( second connection state of the wireless device) receives configuration information that indicates the UE 11 to report radio quality to the network management node OAM);  
responsive to the wireless communication device being in the first connection state, the wireless communication device controlling the channel measurements according to the first measurement configuration ( see fig.4; col.7; lines 52-64; when the UE 11 operates in the connection mode, the UE receives configuration information  and reports radio quality of the OAM);
reporting the channel measurements responsive to a first reporting trigger (col.7; lines 52-64; the UE reports radio quality based on reception level of the serving cell falls below a threshold (a first reporting trigger);

reporting the channel measurements responsive to a second reporting trigger ( see col.5; line 65 to col.6; line 35; in the idle mode, the Ue measures radio quality in response to data amount of measurement values stored in storage occupies 90 % buffer area (col.6; lines 20-25; second reporting trigger) or after a predetermined collecting period expires (col.6; lines 30-35; a second reporting trigger); wherein, the channel measurements are not reported before detecting the first reporting trigger or the second reporting trigger (see description col.6; lines 30-35; lines 20-25; there is no indication that channel measurement is reported before the reception level of the serving cell falls below a threshold (a first reporting trigger) or after a predetermined collecting period expires ( second reporting trigger)). Hapsari also discloses wherein both the first connection state and the second connection state comprise states during which a radio connection is established (see fig.4;col.5; lies 44-52; col.7; lines 48-col.8; line 15; a UE 11 ( see fig.2) operates alternatively in a connection mode (a first connection state of the wireless device) to receives control signal periodically;  and idle 
In claims 2,14 Hapsari et al. discloses the wireless communication device performing the channel measurements according to the first measurement configuration or the second measurement configuration (see fig.4; col.7; lines 52-64; when the UE 11 operates in the connection mode, the UE receives configuration information  and reports radio quality of the OAM); and based on the channel measurements that were performed, the wireless communication device controlling a connection of the wireless communication device to the wireless communication network ( see fig.2; col.3; lines 17-40; the UE 11 determines whether the reporting of radio quality succeeds or not based on positive ACK is received or not from the BS after a given period).
In claims 5,17,18 Hapsari et al. discloses wherein the first measurement configuration defines at least one first measurement trigger for triggering the channel measurements when the wireless communication device is in the first connection state (see col.7; lines 52-64; the UE, in the connection mode, reports radio quality based on reception level of the serving cell falls below a threshold (a first reporting trigger); and wherein the second measurement configuration defines at least one second measurement trigger for triggering the channel measurements when the wireless communication device is in the second connection state ( see col.5; line 65 to col.6; line 35; in the idle mode, the Ue measures radio quality in response to data amount of measurement values stored in 
In claims 7,19 Hapsari et al. discloses wherein the first measurement configuration defines a first timing for the channel measurements when the wireless communication device is in the first connection state ( see fig.4C; col.9; lines 30-35; the Ue, at connection mode, receives configuration information and starts measurement during a given data collection period (a first timing), and wherein the second measurement configuration defines a second timing for the channel measurements when the wireless communication device is in the second connection state (see col.5; line 65 to col.6; line 35; in the idle mode, the Ue measures radio quality in response to after a predetermined collecting period expires (col.6; lines 30-35; a second timing). 
In claims 3,4,15,16 Hapsari et al. discloses wherein the first measurement configuration defines a first frequency range in which the channel measurements are to be performed when the wireless communication device is in the first connection state (see fig.4; col.7; lines 52-64; when the UE 11 operates in the connection mode, the UE receives configuration information  and reports radio quality of the OAM), and
wherein the second measurement configuration defines a second frequency range in which the channel measurements are to be performed when the wireless communication device is in the second connection state ( see col.5; line 65 to col.6; line 1 and lines 30-40; during idle mode, the UE collects data, measures radio quality after a 
In claims 10,22 Hapsari et al. discloses wherein the wireless communication device receives at least a part of the control information in a control message transmitted via an active data connection to the wireless communication device ( see col.5; lines 44-52; in case of connection mode, the UE receives a control signal continuously).
In claims 11,23 Hapsari et al. discloses wherein the wireless communication device receives at least a part of the control information in a message broadcasted by the wireless communication network (see col.5; lines 44-52; see col.5; lines 44-52 and col.3; lines 30-40; in case of connection mode, the UE receives a control signal continuously from OAM 17 that is transmitted to connecting users (broadcast control message)).
In claims 12,24 Hapsari et al. discloses wherein the channel measurements comprise channel occupancy measurements that indicate a radio utilization of a frequency or a range of radio frequencies ( see col.6; lines 1-26; the Ue reports measurement value based on data amount of measurement values stored in storage occupies up to 90% of the predetermined buffer area).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hapsari et al. ( US Pat.9491643);
Feng et al. ( US Pat.10,993,208).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413